DETAILED ACTION
This action is responsive to the following communication: the claims filed on 06/14/2021.  This action is made Non-Final.
Claims 1-12 are pending for examination.  Claims 1 and 12 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-12 are rejected on the ground of nonstatutory double patenting over the claims of U. S. Patent No. 11036687 (hereinafter 687”).
The claims recited in the 687” patent as shown in the table below contains every element of claims 1-12 of the instant application and as such anticipate claims 1-12 of the instant application:

Instant Application 17/346,685
Patent 687”
Claim 1.  

A first device, the first device comprising: a display; a communicator; and at least one processor configured to: 

- control to connect to a second device via the communicator, wherein the second device is registered with the first device, 

- receive, via the communicator, from the second device a first message which is received by the second device from a third device, 








- control the display to display a message transfer window for the third device, 

- control the display to display the received first message on the message transfer window for the third device, based on receiving an user input inputting a second message, 
- control the display to display the second message on the message transfer window for the third device, and 
- control the communicator to transfer the second message to the third device via the second device, wherein the at least one processor is further configured to: based on receiving an user input selecting an object corresponding to an image data stored in the first device and inserting the object in the message transfer window, control the display to display the object on the message transfer window for the third device, and control the communicator to transfer the image data corresponding to the selected object to the third device via the second device.
Claim 1: 

A first device for data transmission, the first device comprising: a display; a communicator; and at least one processor configured to: 

- execute a widget window for searching an information, control to connect to a second device, 

- receive, via the communicator, from the second device connected to the first device, an address book stored in the second device, 

- search for information of a third device in which a predetermined application is installed from the received address book, based on a keyword input by a user through the widget window, the keyword including a pre-set tag value indicating a type of the predetermined application installed on the third device, 

- control the display to display a message transfer window for the searched third device, 

- select an object corresponding to data stored in the first device and insert the selected object into the message transfer window based on a user input, and 
- provide, via the communicator, the data corresponding to the inserted object stored in the first device to the third device via the second device 



Claim 2-6
Claim 1
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-7, 10-12 are rejected under U.S.C. 103(a) as being unpatentable over Lim et al. (US 2010/0210293 A1; hereinafter as Lim) in view of Tijssen (USPN 8458597 B1; hereinafter as Tijssen).

As to claims 1 and 12, Lim teaches:
A first device (see Fig. 1 and ¶ 0036) and a method (see ¶ 0018), the first device comprising: 
a display (see Fig. 1 and ¶ 0037); 
a communicator (see Fig. 2 and ¶¶ 0054-0056; the phone service application 120 includes various transmitting services such as sender/receiver application 121, SMS sender/receiver application 122, MMS sender/receiver application 123…); and 
at least one processor (see Figs. 1-2 and ¶¶ 0032, 0035, 0039; the electronic device refers to a device that can enable data processing, execute at least one application) configured to: 
control to connect to a second device via the communicator, wherein the second device is registered with the first device (see Figs. 17-21 and ¶¶ 0031, 0033, 0034; when the electronic device and a mobile terminal are connected, a user may operate functions of the mobile terminal by manipulating only the electronic device without manipulating the mobile device. ¶ 0039 discloses; the context menu includes a menu item corresponding to each of the multiple functional applications of the mobile terminal 200);
receive, via the communicator, from the second device a first message which is received by the second device from a third device (see ¶ 0031; the user can operate functions of the mobile device by manipulating the electronic device; ¶ 0091-0092; the function includes SMS message such as message from a contact in the address list), 
control the display to display a message transfer window for the third device (see Fig. 19B and ¶¶ 0092), 
control the display to display the received first message on the message transfer window for the third device (see Fig. 19B and ¶¶ 0092; the SMS sender/receiver application 122 displays an SMS sending user interface 825 on which the selected text or content is displayed as the contents of an SMS message and by which the user may input a recipient phone number and additional data. The user, as shown in FIG. 19B, may directly input a recipient phone number to the displayed SMS sending user interface 825, or may search for a desired phone number in phone book data stored in the phone book manager 111. Regarding the search in the phone book data, the user may search for a phone number by inputting a name or a number into a data input area of "Phone Book" in the SMS sending user interface 825 of FIG. 19B, may select the entire address book by selecting "All", may select frequently called phone numbers by selecting "Frequent", may select last called phone numbers by selecting "Recent", or may select phone numbers in a particular group by selecting "Group"), 
based on receiving an user input inputting a second message, control the display to display the second message on the message transfer window for the third device, (see Fig. 19B and ¶¶ 0092; the SMS sender/receiver application 122 displays an SMS sending user interface 825 on which the selected text or content is displayed as the contents of an SMS message and by which the user may input a recipient phone number and additional data. The user, as shown in FIG. 19B, may directly input a recipient phone number to the displayed SMS sending user interface 825, or may search for a desired phone number in phone book data stored in the phone book manager 111. Regarding the search in the phone book data, the user may search for a phone number by inputting a name or a number into a data input area of "Phone Book" in the SMS sending user interface 825 of FIG. 19B, may select the entire address book by selecting "All", may select frequently called phone numbers by selecting "Frequent", may select last called phone numbers by selecting "Recent", or may select phone numbers in a particular group by selecting "Group")  and 
control the communicator to transfer the second message to the third device via the second device (see ¶¶ 0039, 0063, 0064, 0098-0100; specifically, ¶ 0100 discloses that it is possible to request to transmit the captured image file through an MMS message), 
wherein the at least one processor is further configured to: 
based on receiving an user input selecting an object corresponding to an image data stored in the first device [and inserting the object in the message transfer window, control the display to display the object on the message transfer window for the third device] (see ¶¶ 0039, 0063, 0064, 0098-0100; specifically, ¶ 0100 discloses that it is possible to request to transmit the captured image file through an MMS message), and 
control the communicator to transfer the image data corresponding to the selected object to the third device via the second device (see ¶¶ 0039, 0063, 0064, 0098-0100; specifically, ¶ 0100 discloses that it is possible to request to transmit the captured image file through an MMS message).
Lim does not appear to teach inserting the object in the message transfer window, control the display to display the object on the message transfer window for the third device.
Tijssen is relied upon for teaching the deficiency.  Specifically, Tijseen discloses a device/method configured to 
control a display to display a message transfer window for a third device (see Figs. 4A-5B and Col. 6, lines 16-57; chat window 402);
select an object corresponding to data stored in the first device and inserting the object in the message transfer window, control the display to display the object on the message transfer window for the third device (see Figs. 4A-5B and Col. 6, lines 16-57; the user {Jane Doe} has moved the asset 404 and insert into the chat window 402.  Col. 5, lines 18-51; discloses the electronic assets are stored in the Jane Doe’s computer {the first user}); and
control the communicator to transfer the image data corresponding to the selected object to the third device via the second device (see Figs. 4A-5B and Col. 6, lines 16-57; Fig. 5B shows the electronic asset 404 displays on the device 500 of the user “John Doe).
Lim and Tijssen each teaches a user interface for transferring an object from one device to another device.  It would have been obvious to a person of ordinary skill in the art, at the time of the invention was made, having the teachings of Lim and Tijssen before her, to combine the teachings of Lim concerning sending data between devices with the teaching of Tijssen to include the feature of inserting a stored data from a first device to another device.  The motivation to make the combination comes from the teaching of Tijssen; that is to make it easier for the user to select a file and share the selected file to another user (Tijssen: see Col. 1, lines 22-33).

As to claim 2, the rejection of claim 1 is incorporated.  Lim and Tijssen further teach: 
wherein the at least one processor is further configured to: receive, from the second device, an address book stored in the second device (Lim: see Fig. 2 and ¶ 0051, 0060; device agent may download a phone book or phone number database stored in the mobile terminal 200).

As to claim 3, the rejection of claim 2 is incorporated.  Lim and Tijssen further teach: 
wherein the at least one processor is further configured to: search for information of the third device from an address book based on a keyword by a user input through a searching window, and based on the information of the third device, control the display to display the message window (Lim: see Fig. 11, 17-21 and ¶¶ 0090, 0092; the user may search for a desired phone number in the phone book data stored in the phone book manager 11 {which was downloaded from the mobile terminal as disclosed in ¶¶ 0051, 0060}, the user can search for a phone number by inputting a name or a number into a data input area of “Phone Book” in the SMS sending user interface 825 of Fig. 19B; the phone number or name is associated with a third device).

As to claim 5, the rejection of claim 3 is incorporated.  Lim and Tijssen further teach: 
wherein the at least one processor is further configured to receive, via the communicator, the address book from the second device when the searching window is selected based on the user input (Lim: see Fig. 6 and ¶¶ 0079-0080; showing that when the computer request for phone book data, the mobile device delivers a phone book).

As to claim 6, the rejection of claim 3 is incorporated.  Lim and Tijssen further teach: 
wherein the at least one processor is further configured to receive, via the communicator, the address book from the second device when the keyword is input into the searching window (Lim: see Figs. 6, 7, and 18, and ¶ 0045-0047, 0060; showing that the phone book in the mobile device is delivered to the computer when the user selects a functional application by means of the context menu).

As to claim 7, the rejection of claim 1 is incorporated.  Lim and Tijssen further teach: 
wherein the at least one processor is further configured to receive, via the communicator, from the second device, outgoing call information of a communication terminal when the communication terminal requests the second device for a call, and wherein the outgoing call information is displayed on the display of the first device (Lim: see Figs. 17 and 18 and ¶ 0087; showing that an outgoing call to a communication terminal is displayed on the display screen of the computer).

As to claim 10, the rejection of claim 3 is incorporated.  Lim and Tijssen further teach: 
wherein, when a pre-set icon included in the searching window is selected based on a user input, the at least one processor is further configured to request the second device for capture information in response to a selection of the icon, wherein the at least one processor is further configured to receive, via the communicator, the capture information generated in response to the request from the second device, and wherein the capture information is displayed on the display of the first device (Lim: see Fig. 2 and ¶ 0039; the context menu 142 includes a menu item {i.e., icon} corresponding to each of the multiple functional application of the mobile terminal 200.  ¶ 0031 discloses the user of the computer 100 can operate functions of the mobile terminal by manipulating only the electronic device. ¶ 0067 discloses the functional application of the mobile terminal 200 include a camera {image capture} application.  Fig. 20A and ¶ 0096 in Lim; showing that if the user selects a memo write menu using a context menu or a tool bar, the content extractor 130 extracts a URL of the web page, configures the data and delivers the data to the image capture application (for display)).

As to claim 11, the rejection of claim 10 is incorporated.  Lim and Tijssen further teach: 
wherein the at least one processor is further configured to request at least one of a screen capture image of the second device or an image captured by the second device, wherein the capture information includes context information regarding the at least one of the screen capture image or the captured image, wherein additional information related to the received capture information is collected from a server, and wherein both the collected additional information and the capture information are displayed on the display of the first device (Lim: see Fig. 2 and ¶ 0039; the context menu 142 includes a menu item {i.e., icon} corresponding to each of the multiple functional application of the mobile terminal 200.  ¶ 0031 discloses the user of the computer 100 can operate functions of the mobile terminal by manipulating only the electronic device. ¶ 0067 discloses the functional application of the mobile terminal 200 include a camera {image capture} application.  Fig. 20A and ¶ 0096 in Lim; showing that if the user selects a memo write menu using a context menu or a tool bar, the content extractor 130 extracts a URL of the web page, configures the data and delivers the data to the image capture application (for display)).
Claim 4 is rejected under U.S.C. 103(a) as being unpatentable over Lim et al. (US 2010/0210293 A1; hereinafter as Lim) in view of Tijssen (USPN 8458597 B1; hereinafter as Tijssen) further in view of Blanchflower et al. (US 2012/0265806 A1; hereinafter as Blanchflower).

As to claim 4, the rejection of claim 3 is incorporated.  Lim and Tijssen further teach:
 wherein the at least one processor is further configured to: search for an information of a user of the third device from the address book by determining whether the keyword input through the searching window [includes a pre-set tag value] and searching,[ when the keyword includes the tag value,] for the user in the address book by filtering users in a user list included in the address book based on the keyword [, and wherein the tag value is identified based on types of applications installed in the third device] : see Fig. 11, 17-21 and ¶¶ 0090, 0092; the user may search for a desired phone number in the phone book data stored in the phone book manager 11 {which was downloaded from the mobile terminal}, the user can search for a phone number by inputting a name or a number into a data input area of “Phone Book” in the SMS sending user interface 825 of Fig. 19B.  Further see ¶¶ 0041, 0091, 0092; Table 5 mentions Tag, keyword used to extract/search for information; or the user can search/filter for information in the phone using pre-set tag values such as “Frequent”, “Recent,” “Group”.)
Lim and Tijssen do not appear to teach the keyword including a pre-set tag value corresponding to a type of application installed on the third device.
Blanchflower discloses a device/method configured to search for information based on a keyword input by a user through a widget window, the keyword including a pre-set tag value corresponding to a type of application installed on the third device (see Fig. 3B and ¶¶ 0025-0026; search user interface {~widget window} including a search input area 360 to allow a user to enter a hash tag search parameter {~ pre-set tag value}.  ¶ 0027; the comments, from which the hash tag value is generated, are associated with a certain application such as social network applications like Twitter).
Lim and Blanchflower each teaches a search user interface. It would have been obvious to a person of ordinary skill in the art, at the time of the invention was made, having the teachings of Lim and Blanchflower before her, to combine the teachings of Lim concerning search user interface with the teaching of Blanchflower to include the feature of inputting pre-set tag value in the search user interface as suggested by Blanchflower; to allow the user to search for information corresponding/associating to a type of application easily (Blanchflower: see Fig. 3B).

Claims 8-9 are rejected under 35 U.S.C. 103(a) as unpatentable over Lim, Tijssen further in view of Chung (US 2011/0237228 A1, hereinafter Chung) published September 29, 2011. 

As to Claim 8, the rejection of claim 7 is incorporated.  Lim/Tijssen further teaches wherein the communicator provides information regarding a call connection from the communication terminal to the second device in response to a user input based on the displayed outgoing call information (Lim: Fig. 18 teaches displaying information regarding an outgoing call initiated from the computer through the mobile terminal as taught by Fig. 11 in view of ¶¶ 0080, 0088-0091).
Lim/Tijssen does not teach wherein the information regarding the call connection is used to determine whether the second device accepts the call from the communication terminal.
However, in the analogous art of managing contact information, Chung teaches using call connection information to determine whether to accept a call (Fig. 2 teaches displaying call connection information; ¶14 teaches the ability to answer a call (by interacting with “Answer” button 300 in Fig. 2; moreover, Step S01 in Fig. 3 in view of ¶16 teaches offering an answer option for incoming calls; as illustrated by Figs. 2 and 3 in view of ¶¶14-16, the ability to answer a call is determined based upon call connection information reflecting user choices).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention, having the teachings of Lim, Tijssen, and Chung before her, to combine the teachings of Lim/Tijssen concerning call connections using a computer connected to a mobile terminal with the teachings of Chung concerning using call connection information to determine whether to accept a call in order that the information regarding a call connection is used to determine whether the mobile terminal accepts the call from the communication terminal. Lim/Tijssen and Chung are analogous art because each teaches managing contact information (Lim ¶83 teaches processing various types of mobile phone calls and Chung ¶¶11-12 teaches processing incoming calls to a mobile device).  The motivation to combine Lim and Chung comes from Chung ¶4 which suggests the need to set call filtering options to allow answering calls or rejecting calls to avoid notifications that disturb the current call on a mobile device.

As to Claim 9, the rejection of claim 8 is incorporated.  Lim/Tijssen further teaches
wherein, when a reject option included in a window in which the outgoing call information is displayed on the first device is selected based on a user input, the at least one processor is further configured to control the communicator to provide a text message input through a message input window displayed on the first device in response to the selection to the second device, and wherein the text message is transmitted to the communication terminal via the second device (Lim: see Figs. 2, 17-21 and ¶¶ 0072; the mobile terminal 200 performs a call to the phone number designated by the user of the computer 100.  Chung: see Fig. 2 and ¶¶ 0014; “reject incoming call”).
Conclusion
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Carlhian et al. (US 2013/0080954 A1): discloses a method and a device configured to display visual representations of a set of contacts. The contacts can be ranked according to a ranking system and the visual representations of the contacts can be displayed in the GUI according to rank. The ranking can be based on previous interactions with the contact or an upcoming event associated with the contact. A user can transfer a file to a contact by dragging and dropping a file icon onto a visual representation for a recipient contact. The communication mode for the transfer can be determined manually by the user or automatically based on the contact's current online status. Selection of a visual representation of a contact exposes a window with a timeline display providing descriptors for communications with the contact.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179